Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                    No. 04-22-00128-CV

      IN THE GUARDIANSHIP OF Martin L. ROBERTSON, an Incapacitated Person

                         From the County Court, Kerr County, Texas
                                   Trial Court No. G18-22
                         Honorable Robert Lee Kelly, Judge Presiding

  BEFORE JUSTICE WATKINS, JUSTICE RODRIGUEZ, AND JUSTICE VALENZUELA

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. We order
appellant to pay the costs of the appeal.

       SIGNED March 16, 2022.


                                               _________________________________
                                               Beth Watkins, Justice